PER CURIAM.
In this workers’ compensation case, Claimant challenges an order of the Judge of Compensation Claims (JCC) denying a claim for a change in treating provider made under section 440.134(10)(c), Florida Statutes (2006). Claimant also challenges the JCC’s denial of attorney’s fees and costs relative to the claim for a change in medical providers. We conclude that the JCC erred when he found Claimant had previously exercised her statutory right to a change in providers by selecting her primary care provider as permitted by section 440.134(6)(c)10. — a right which is separate and independent from the statutory right provided for in 440.134(10)(c). Because the record does not support the JCC’s finding that Claimant has already exercised her right to a change in physician under section 440.134(10)(c), we REVERSE and REMAND for the entry of an order permitting Claimant to exercise her right under this statute and awarding attorney’s fees and costs.
BENTON, RAY and MAKAR, JJ., concur.